DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 08/18/2022 have been entered and carefully considered with respect to claims 2 – 21, which are pending in this application, with claim 1 cancelled. Claims 2 - 4, 14, and 15 have been amended. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 2 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 8:
	Applicant states that, regarding the rejection of Claim 2 under 35 U.S.C. § 103, Liu '745 and Guo at least fail to disclose "the second subset of intra prediction directions being outside a first angular subrange covered by the first subset of intra prediction directions and at an end of an angular range of the second set of intra prediction directions for the square block,"
Applicant submits also that Claim 2 (and all associated dependent claims) patentably defines over Liu '745 and Guo. Independent Claim 14, although differing in scope and statutory class, patentably defines over Liu '745 and Guo at least for reasons analogous to the reasons stated above for the patentability of Claim 2. Accordingly, it is submitted that Claim 14 (and all associated dependent claims) patentably defines over Liu '745 and Guo. 
  	Regarding the rejections of Claims 3 - 10 and 15 - 21 under 35 U.S.C. § 103, Applicant submits that Liu '404 fails to remedy the deficiencies of Liu '745 and Guo. Accordingly, it is submitted that Claims 3 - 10 and 15 - 21 patentably define over Liu '745, Guo, and Liu '404. 
 	Consequently, in light of the above, the application is believed to be in condition for formal allowance. 
 Response to Applicant’s arguments
	Examiner disagrees with Applicant assessment and reiterates the rejections under the updated grounds of rejection as established below.
 	As stated in the previous Office Action, Wide Angular Intra prediction (WAIP) is well known in the art as applied to Versatile Video Coding (VVC). The techniques presented in the instant Application merely represent a tweaked version of the same concept as disclosed in the limitations of instant claim 1. 
	Nonetheless, Liu_404 combined with Guo teaches the second prong of the features: the second subset of intra prediction directions being outside a first angular subrange covered by the first subset of intra prediction directions and at an end of an angular range of the second set of intra prediction directions for the square block. (See Liu_404 on the teaching of the limitation of: one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions: Abstract and Par. 0020: Intra prediction modes (or mode sets) for the proposed 2N.times.N and N.times.2N Intra partition types ; See also Table 7 and 8: (examples of intra prediction mode may include angular modes; - (In those angular modes, the prediction may be performed depending on the angle and/or the direction determined in advance for each mode; - the one of the second set of intra prediction directions corresponding to an end of an angular ranges covered by the second set of intra prediction directions, as suggested by the plurality of prediction mode numbers respectively allocated and/or prediction directions of intra prediction modes))
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu, Guo and Liu_404, before him/her, to combine the teachings of those references in order to implement a method for video decoding in a decoder, wherein one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions, for decoding syntax element indicative of a block size of a non-square block, by predicting a sample of the non-square block based on intra prediction directions for the non-square block, not including intra prediction directions for a square block.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


	In regard to claim 1, the claim is canceled and not considered for analysis.  

9.	Claims 2 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2017/0272745), hereinafter “Liu,” (or Liu_745), in view of Guo et al. (US 2013/0003824 A1), hereinafter “Guo,” and in view of Liu et al. (US 20140140404 A1), hereinafter “Liu_404.” 

	In regard to claim 2, Liu discloses: a method for video decoding in a decoder in accordance with a video coding technology, comprising: decoding at least one syntax element of a block to be reconstructed from a coded video bitstream, (See Liu, Abstract: receiving input data of a current block in a current picture; Par. 0060: encoded video bitstream packed with side information; Par. 0061: encoded video bitstream as input to Video Decoder) the at least one syntax element indicative of the block being a non-square block that has a rectangular shape; (See Abstract, lines 10 — 15: processing non-square block; See also Pars. 0017;         See further Fig. 8 and Pars. 0028, 0050, 0055, 0056, 0057 and disclosure in Claim 7) 
Liu appears not to be specific about the subsequent limitations which recite:
    	predicting a sample of the non-square block based on a first set of intra prediction directions for the non-square block, the first set of intra prediction directions including a first subset of intra prediction directions in a second set of intra prediction directions for a square block and not including a second subset of intra prediction directions in the second set of intra prediction directions, the second subset of intra prediction directions being outside a first angular subrange covered by the first subset of intra prediction directions and at an end of an angular range of the second set of intra prediction directions for the square block.
	However, Guo teaches predicting a sample of the non-square block based on a first set of intra prediction directions for the non-square block, (See Guo, Abstract: video decoder configured to code information indicative of whether a transform unit of the video data is square or non-square, and code data of the transform unit based at least in part on whether the transform unit is square or non- square); - (N.B., Guo is not explicit, as in the language of the claim limitation, about the feature of: “determining a first set of intra prediction directions for the non-square block based on the block size and from a second set of intra prediction directions for a square block, the first set of intra prediction directions not including one of the second set of intra prediction directions.” Nonetheless, the above citation does suggest, in broadest and reasonable interpretation, the teaching of: determining a first set of intra prediction directions for the non-square block based on the block size and from a second set of intra prediction directions for a square block, the first set of intra prediction directions not including one of the second set of intra prediction directions. indeed, information indicative of whether a transform unit of the video data is square or non-square and to code data of the transform unit based on whether the transform unit is square or non- square, relates to sets of intra prediction directions (See Pars. 0039, 0114: intra- prediction unit 46 may be configured with a certain number of directional prediction modes, e.g., thirty-five directional prediction modes, based on the size of the CU being encoded; See further Par. 0139)
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu and Guo before him/her, to modify the method and apparatus of intra prediction of Liu, by adding or integrating features of the video decoder in order to achieve a method of video decoding for decoding syntax element indicative of a block size of a non-square block (Liu, Abstract, Fig. 8 and Pars. 0028, 0055, 0057, 0060 and 0061) by predicting a sample of the non-square block based on intra prediction directions for the non-square block, not including intra prediction directions for a square block (Guo, Pars. 0039, 0114 and 0139)
	Moreover, Liu_404 combined with Guo teaches the second prong of the features: the second subset of intra prediction directions being outside a first angular subrange covered by the first subset of intra prediction directions and at an end of an angular range of the second set of intra prediction directions for the square block. (Liu_404 teaching of the limitation of: one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions: Abstract and Par. 0020: Intra prediction modes (or mode sets) for the proposed 2N.times.N and N.times.2N Intra partition types ; See also Table 7 and 8: (examples of intra prediction mode may include angular modes; - (In those angular modes, the prediction may be performed depending on the angle and/or the direction determined in advance for each mode; - the one of the second set of intra prediction directions corresponding to an end of an angular ranges covered by the second set of intra prediction directions, as suggested by the plurality of prediction mode numbers respectively allocated and/or prediction directions of intra prediction modes))
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu, Guo and Liu_404, before him/her, to combine the teachings of those references in order to implement a method for video decoding in a decoder, wherein one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions, for decoding syntax element indicative of a block size of a non-square block, by predicting a sample of the non-square block based on intra prediction directions for the non-square block, not including intra prediction directions for a square block.

	In regard to claim 3, the combination of Liu and Guo discloses: the method of claim 2, but is not specific about the additional feature: wherein one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions. 
	However, Liu_404 teaches a method for video decoding in a decoder, wherein one of the second subset of intra prediction directions corresponds to [[an]] the end of [[an]] the angular range covered by the second set of intra prediction directions. (Liu_404 teaches the above limitation of: one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions in Abstract and Par. 0020 as cited above; See also Table 7 and 8: illustration of prediction modes and directions for partition sizes 8x4, 4x8, 16x8, 8x16, 32x16 and 16x32; Par. 0022: allowed prediction modes associated with neighboring block; (N.B.: Compare with disclosure in instant Application corresponding to Figs. 2, 9 — 11; (See rationale in rejection of Claim 2 as analyzed above))
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Liu, Guo and Liu_404, to combine the teachings of those references in order to implement a method, wherein the above limitation is taught).
 
  	In regard to claim 4, the combination of Liu, Guo and Liu_404 discloses: the method of claim 2, wherein the first angular subrange is between a first end and a second end, the second subset of intra prediction directions covers a second angular subrange between a third end and a fourth end, (See rationale applied to rejection of Claim 2 and rejection of Claim 3, on the basis of Guo, Pars. 0039, 0114 and 0139: intra-prediction unit 46 may be configured with a certain number of directional prediction modes; See further Liu_404: one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions; See also Table 7 and 8: illustration of prediction modes and directions for various partition sizes; Par. 0022: allowed prediction modes associated with neighboring block; (N.B.: Compare with disclosure in instant Application corresponding to Figs. 2, 9 - 11) and [[an]] the angular range covered by the second set of intra prediction directions includes the first angular subrange and the second angular subrange and is between the first end and the fourth end. (The rationale applied above, also applies, mutatis mutandis, to the present conditions of rejection of an angular range covered by a second set of intra prediction directions including first angular subrange and second angular subrange and is between the first end and the fourth end)
 
  	In regard to claim 5, the combination of Liu, Guo and Liu_404 discloses: the method of claim 3, wherein intra prediction modes used for the first set of intra prediction directions do not include an intra prediction mode used for the one of the second subset of intra prediction directions. (Guo’s teachings suggest the determining of a first set of intra-prediction directions for the non-square block based on the block size and from a second set of intra prediction directions for a square block, the first set of intra prediction directions not including one of the second set of intra prediction directions. (See Pars. 0039, 0114: intra- prediction unit 46 may be configured with a certain number of directional prediction modes, e.g., thirty-five directional prediction modes, based on the size of the CU being encoded; See further Par. 0139); - The above disclosures render the added limitations to Claim 3, in regard to the intra prediction modes, not novel)
  
  	In regard to claim 6, the combination of Liu, Guo and Liu_404 discloses: the method of claim 3, wherein one or more intra prediction directions in the first set of intra prediction directions are not included in the second set of intra prediction directions. (Rationale applied to Claim 5 as analyzed above, also applies, mutatis mutandis to rejection of Claim 6)  

  	In regard to claim 7, the combination of Liu, Guo and Liu_404 discloses: the method of claim 6, wherein an intra prediction mode used for the one of the second subset of intra prediction directions is assigned to one of the one or more intra prediction directions in the first set of intra prediction directions. (See Guo, Pars. 0039, 0114: intra- prediction unit 46 may be configured with a certain number of directional prediction modes, e.g., thirty-five directional prediction modes; See further Par. 0139; - Liu_404 teaches a method for video decoding in a decoder, wherein one of the second subset of intra prediction directions corresponds to an end of an angular range covered by the second set of intra prediction directions as disclosed in  Abstract and Par. 0020: Intra prediction modes (or mode sets); Table 7 and 8: illustration of prediction modes and directions for various partition sizes, as compared with disclosure in instant Application corresponding to Figs. 2, 9 — 11; - (examples of intra prediction; prediction directions of intra prediction modes; prediction may be performed depending on the angle and/or the direction determined in advance for each mode; - intra prediction mode used for the one of the second subset of intra prediction directions assigned to one of the one or more intra prediction directions in a first set of intra prediction directions, is suggested in the plurality of prediction mode numbers based on angles and/or prediction directions of intra prediction modes)) 
 
  	In regard to claim 8, the combination of Liu, Guo and Liu_404 discloses: the method of claim 6, wherein in a combined angular range covered by the first set of intra prediction directions and the second subset of intra prediction directions, one of the one or more intra prediction directions in the first set of intra prediction directions corresponds to a first end of the combined angular range, and the one of the second subset of intra prediction directions corresponds to a second end of the combined angular range. (See rationale applied to rejection of Claim 3, Claim 4 and Claim 7, applied here, mutatis mutandis, to the additional limitations of Claim 6 as disclosed in instant Claim 8, in regard to angular range covered by respective sets and subsets of intra prediction as related to angular range; See further Liu, Figs. 1, 3, 7A-C, 9; Fig. 6: block S62, S64: determine a current mode set for encoding or decoding the current block and deriving a number of MPMs in an MPM set from number of intra prediction modes; Fig. 10: block $102; disclosures which suggest the feature of  combined angular range).
 
  	In regard to claim 9, the combination of Liu, Guo and Liu_404 discloses: the method of claim 6, wherein a number of the one or more intra prediction directions in the first set of intra prediction directions is equal to a number of the second subset of intra prediction directions. (See rationale applied to rejection of Claim 6, as analyzed above, since the condition added to Claim 6 to make up Claim 9, is self-explanatory once the respective numbers of intra prediction directions in the first set of intra prediction directions and second subset of intra prediction directions, are determined) 
 
  	In regard to claim 10, the combination of Liu, Guo and Liu_404 discloses: the method of claim 6, wherein the one or more intra prediction directions in the first set of intra prediction directions are opposite to one or more intra prediction directions in the second subset of intra prediction directions. (See rationale applied to rejection of Claim 6, as analyzed above, since the condition added to Claim 6 to make up Claim 10, represent an instance of intra prediction directions in a set of intra prediction directions compared to other intra prediction directions in subset of intra prediction directions)

  	In regard to claim 11, the combination of Liu and Guo discloses: the method of claim 2, wherein a number of intra prediction modes used for the second set of intra prediction directions for the square block is equal to a number of intra prediction modes used for the first set of intra prediction directions for the non-square block. (See Liu, Par. 0035: intra and inter prediction can be applied to both square and rectangle blocks. The present application describes various intra prediction methods for improving the coding efficiency of processing image or video blocks with more flexible block sizes; See also Par. 0051)
 
  	In regard to claim 12, the combination of Liu and Guo discloses: the method of claim 2, wherein the second set of intra prediction directions for the square block includes the first set of intra prediction directions for the non-square block, (See Liu, Par. 0035: intra and inter prediction can be applied to both square and rectangle blocks. The present application describes various intra prediction methods for improving the coding efficiency of processing image or video blocks with more flexible block sizes; See also Par. 0051) and a number of intra prediction modes used for the first set of intra prediction directions is less than a number of intra prediction modes used for the second set of intra prediction directions. (See again Liu, Par. 0035: and Par. 0051 as cited above, and herein applied to fulfill the condition of a set of intra prediction directions is less than a number of intra prediction modes used for the second set of intra prediction directions, which represent a condition not novel to the disclosures of the cited references) 

  	In regard to claim 13, the combination of Liu and Guo discloses: the method of claim 2, wherein the at least one syntax element indicates a ratio of a width of the non-square block over a height of the non-square block; (See Liu, Abstract: receiving input data of a current block in a current picture; Par. 0060: encoded video bitstream packed with side information; Par. 0061: encoded video bitstream as input to Video Decoder; (See Abstract, lines 10 — 15: processing non-square block; See also Par. 0017: block size including a first size in a first dimension and a second size in a second dimension, the first size being different from the second size (i.e., at least one syntax element is indicative of a block size of a non-square block under reconstruction that has a rectangular shape); (See Abstract, Fig. 8 and Pars. 0028, 0050, 0055, 0056, 0057 and disclosure in Claim 7); - It is a straightforward notion that aspect ratio of the non-square block is deductible from knowledge of the shape of the non-square block) and the second subset of intra prediction directions is based on the ratio of the width of the non-square block over the height of the non-square block. (See again Liu, in Abstract and Par. 0017, Par. 0060, Par. 0061: as cited above, along with Fig. 8 and Pars. 0028, 0050, 0055, 0056, 0057 and disclosure in Claim 7, in regard to aspect ratio)
 
	In regard to claim 14, the combination of Liu and Guo discloses: an apparatus for video decoding, the apparatus comprising processing circuitry configured to: 6Application No. 16/994,069 decode at least one syntax element of a block to be reconstructed from a coded video bitstream, the at least one syntax element indicative of the block being a non-square block that has a rectangular shape; and predict a sample of the non-square block based on a first set of intra prediction directions for the non-square block, the first set of intra prediction directions including a first subset of intra prediction directions in a second set of intra prediction directions for a square block and not including a second subset of intra prediction directions in the second set of intra prediction directions, the second subset of intra prediction directions being outside a first angular subrange covered by the first subset of intra prediction directions and at an end of an angular range of the second set of intra prediction directions for the square block. (The rationale applied to Claim 2 also applies, mutatis mutandis, to Claim 14, which an apparatus drawn to the method of Claim 2 as is analyzed above.) 

  	In regard to claim 15, the combination of Liu and Guo discloses: the apparatus of claim 14, wherein one of the second subset of intra prediction directions corresponds to [[an]] the end of [[an]] the angular range covered by the second set of intra prediction directions. (The rationale applied to Claim 3 also applies to Claim 15, which an apparatus drawn to the method of Claim 7 as is analyzed above.)

  	In regard to claim 16, the combination of Liu and Guo discloses: the apparatus of claim 15, wherein intra prediction modes used for the first set of intra prediction directions do not include an intra prediction mode used for the one of the second subset of intra prediction directions. (The rationale applied to Claim 5 also applies to Claim 16, which is an apparatus drawn to the method of Claim 5 as analyzed above.)
  
  	In regard to claim 17, the combination of Liu and Guo discloses: the apparatus of claim 15, wherein one or more intra prediction directions in the first set of intra prediction directions are not included in the second set of intra prediction directions. (Claim 17 discloses an apparatus drawn to the method of Claim 6, and is therefore rejected according to the same rationale applied to rejection of Claim 6 as analyzed above.) 

  	In regard to claim 18, the combination of Liu and Guo discloses: the apparatus of claim 17, wherein an intra prediction mode used for the one of the second subset of intra prediction directions is assigned to one of the one or more intra prediction directions in the first set of intra prediction directions. (The rationale applied to Claim 7 also applies to Claim 18, which is an apparatus drawn to the method of Claim 7 as analyzed above.) 
 
  	In regard to claim 19, the combination of Liu and Guo discloses: the apparatus of claim 17, wherein the one or more intra prediction directions in the first set of intra prediction directions are opposite to one or more intra prediction directions in the second subset of intra prediction directions. (Claim 19 discloses an apparatus drawn to the method of Claim 10, and is therefore rejected on the same rationale applied to rejection of Claim 10 as analyzed above.) 

  	In regard to claim 20, the combination of Liu and Guo discloses: the apparatus of claim 14, wherein the second set of intra prediction directions for the square block includes the first set of intra prediction directions for the non-square block, and a number of intra prediction modes used for the first set of intra prediction directions is less than a number of intra prediction modes used for the second set of intra prediction directions. (Claim 20 discloses an apparatus drawn to the method of Claim 12, and is therefore rejected on the same rationale applied to rejection of Claim 12 as analyzed above.)
  
  	In regard to claim 21, the combination of Liu and Guo discloses: the apparatus of claim 14, wherein the at least one syntax element indicates a ratio of a width of the non-square block over a height of the non-square block; and the second subset of intra prediction directions is based on the ratio of the width of the non-square block over the height of the non-square block. (Claim 21 discloses an apparatus drawn to the method of Claim 13, and is therefore rejected on the same grounds as Claim 13 as analyzed above.)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Seregin et al. (US 20170272759 A1) teaches DETERMINING PREDICTION PARAMETERS FOR NON-SQUARE BLOCKS IN VIDEO CODING
	Sole Rojals et al. (US 20130064294 A1) teaches CONTEXT ADAPTIVE
	ENTROPY CODING FOR NON-SQUARE BLOCKS IN VIDEO CODING.
	Cohen et al. (US 20130003828 A1) teaches Method for Selecting
	Transform Types From Mapping Table for Prediction Modes.
		Zou et al. (US 20160227247 A1) teaches CODING ESCAPE PIXELS FOR
	PALETTE CODING
	Gamei et al. (US 20160241852 A1) teaches DATA ENCODING AND
	DECODING.


Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487